.m ccfPYr/5"


COA#      08-13-00057-CR                      OFFENSE:          71.02

          Patrick Shaughnessy Hatt, Jr.
STYLE: v. The state of Texas                  COUNTY:           Tarrant

COA DISPOSITION:     affirm                   TRIAL COURT:      Criminal District Court No. 2


DATE: 1/30/15                 Publish: no     TC CASE #:        1299765R




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Patrick Shaughnessy Hatt, Jr. v.
STYLE:   The State of Texas                          CCA#:


     APPELLANTS.                  Petition           CCA Disposition:
                                                          iSDOSition:       9      w            w^*m   '^

FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE:     0jh**]<Mf?                                 SIGNED:.                    PC:

JUDGE:       fauu.                                   PUBLISH:                    DNP:




                                                                                  MOTION FOR

                                            REHEARING IN CCA IS:

                                            JUDGE: